BAYTEX ENERGY TRUST Notice of Annual Meeting of Unitholders to be held on Thursday, May 20, 2010 The annual meeting of the unitholders of Baytex Energy Trust will be held in theMcMurray Room of the Calgary Petroleum Club, 319 – 5th Avenue S.W., Calgary, Alberta on Thursday, May 20, 2010 at 3:00 p.m. (Calgary time) to: 1. receive and consider our financial statements for the year ended December 31, 2009, together with the report of the auditors; 2. fix the number of directors of Baytex Energy Ltd. to be elected at eight (8) members; 3. select eight (8) nominees for election as directors of Baytex Energy Ltd.; 4. appoint the auditors and authorize the directors of Baytex Energy Ltd. to fix their remuneration; and 5. transact such other business as may properly be brought before the meeting or any adjournment thereof. The specific details of the matters proposed to be put before the meeting are set forth in the information circular - proxy statement accompanying this notice. If you are unable to attend the meeting in person, we request that you date and sign the enclosed form of proxy and deposit it with Valiant Trust Company by mail or courier at Suite 310, 606 – 4th Street S.W., Calgary, Alberta T2P1T1 or by fax at (403) 233-2857.In order to be valid and acted upon at the meeting, forms of proxy must be returned to the aforesaid address or fax number not less than 48 hours before the time for holding the meeting or any adjournment thereof. Only unitholders of record at the close of business on March 31, 2010 will be entitled to vote at the meeting, unless that unitholder has transferred any trust units subsequent to that date and the transferee unitholder, not later than ten days before the meeting, establishes ownership of the trust units and demands that the transferee's name be included on the list of unitholders. DATED at Calgary, Alberta, this 6th day of April, 2010. By order of the Board of Directors of Baytex Energy Ltd. (signed)Murray J. Desrosiers Vice President, General Counsel and Corporate Secretary BAYTEX ENERGY TRUST Information Circular - Proxy Statement for the Annual Meeting to be held on May 20, 2010 SOLICITATION OF PROXIES This information circular - proxy statement is furnished in connection with the solicitation of proxies for use at the annual meeting of the unitholders of Baytex Energy Trust to be held at 3:00 p.m. (Calgary time) on Thursday, May20, 2010 in theMcMurray Room of the Calgary Petroleum Club, located at 319 – 5th Avenue S.W., Calgary, Alberta and at any adjournment thereof. We have two types of securities that entitle holders to vote generally at meetings of unitholders, being trust units and special voting units.The trust units and the special voting units vote together as a single class on all matters.Each trust unit is entitled to one vote and each special voting unit is entitled to one vote for each exchangeable share outstanding.As at March 31, 2010, no special voting units were outstanding. Forms of proxy must be deposited with Valiant Trust Company (by mail or courier at Suite 310, 606 – 4th Street S.W., Calgary, Alberta T2P 1T1 or by fax at (403) 233-2857) not less than 48 hours before the time for holding the meeting or any adjournment thereof.Only unitholders of record at the close of business on March31, 2010 will be entitled to vote at the meeting, unless that unitholder has transferred any trust units subsequent to that date and the transferee unitholder, not later than ten days before the meeting, establishes ownership of the trust units and demands that the transferee's name be included on the list of unitholders. The instrument appointing a proxy must be in writing and must be executed by you or your attorney authorized in writing or, if you are a corporation, under your corporate seal or by a duly authorized officer or attorney of the corporation. The persons named in the enclosed form of proxy are officers of our subsidiary, Baytex Energy Ltd. ("Baytex").As a unitholder you have the right to appoint a person, who need not be a unitholder, to represent you at the meeting.To exercise this right you should insert the name of the desired representative in the blank space provided on the form of proxy and strike out the other names or submit another appropriate proxy. ADVICE TO BENEFICIAL HOLDERS OF TRUST UNITS The information set forth in this section is of significant importance to you if you do not hold your trust units in your own name.Only proxies deposited by unitholders whose names appear on our records as the registered holders of trust units can be recognized and acted upon at the meeting.If trust units are listed in your account statement provided by your broker, then in almost all cases those trust units will not be registered in your name on our records.Such trust units will likely be registered under the name of your broker or an agent of that broker.In Canada, the vast majority of such trust units are registered under the name of CDS & Co., the registration name for CDS Clearing and Depository Services Inc., which acts as nominee for many Canadian brokerage firms.Trust units held by your broker or their nominee can only be voted upon your instructions.Without specific instructions, your broker or their nominee is prohibited from voting your trust units. Applicable regulatory policy requires your broker to seek voting instructions from you in advance of the meeting.Every broker has its own mailing procedures and provides its own return instructions, which you should carefully follow in order to ensure that your units are voted at the meeting.Often, the form of proxy supplied by your broker is identical to the form of proxy provided to registered unitholders.However, its purpose is limited to instructing the registered unitholder how to vote on your behalf.The majority of brokers now delegate responsibility for obtaining instructions from clients to a mailing/tabulating agent who mails a scannable voting instruction form in lieu of the form of proxy.You are asked to complete and return the voting instruction form to them by mail or facsimile.Alternatively, you can use their website or call their toll-free telephone number to instruct them how to vote your trust units.They then tabulate the results of all instructions received and provide appropriate instructions respecting the voting of trust units to be represented at the meeting.If you receive a voting instruction form from a -2- mailing/tabulating agent, it cannot be used as a proxy to vote trust units directly at the meeting as it must be returned to the mailing/tabulating agent well in advance of the meeting in order to have the trust units voted. REVOCABILITY OF PROXY You may revoke your proxy at any time prior to a vote.If you or the person you give your proxy attends personally at the meeting, you or such person may revoke the proxy and vote in person.In addition to revocation in any other manner permitted by law, a proxy may be revoked by an instrument in writing executed by you or your attorney authorized in writing or, if you are a corporation, under your corporate seal or by a duly authorized officer or attorney of the corporation.To be effective the instrument in writing must be deposited either at our head office at any time up to and including the last business day before the day of the meeting, or any adjournment thereof, at which the proxy is to be used, or with the chairman of the meeting on the day of the meeting, or any adjournment thereof. PERSONS MAKING THE SOLICITATION This solicitation is made on behalf of our management.We will bear the costs incurred in the preparation and mailing of the form of proxy, notice of annual meeting and this information circular - proxy statement.In addition to mailing forms of proxy, proxies may be solicited by personal interviews, or by other means of communication, by directors, officers and employees of Baytex who will not be remunerated therefor. EXERCISE OF DISCRETION BY PROXY The trust units represented by proxy in favour of management nominees will be voted on any poll at the meeting.Where you specify a choice with respect to any matter to be acted upon, the trust units will be voted on any poll in accordance with the specification so made.If you do not provide instructions, your trust units will be voted in favour of the matters to be acted upon as set out herein.The persons appointed under the form of proxy which we have furnished are conferred with discretionary authority with respect to amendments or variations of those matters specified in the form of proxy and notice of annual meeting and with respect to any other matters which may properly be brought before the meeting or any adjournment thereof.At the time of printing this information circular - proxy statement, we know of no such amendment, variation or other matter. VOTING UNITS AND PRINCIPAL HOLDERS THEREOF We are authorized to issue an unlimited number of trust units and an unlimited number of special voting units without nominal or par value.As at March 31, 2010, there were 110,650,072 trust units issued and outstanding.At the meeting, upon a show of hands, every unitholder present in person or represented by proxy and entitled to vote shall have one vote.On a poll or ballot, every unitholder present in person or by proxy has one vote for each trust unit of which such unitholder is the registered holder. When any trust unit is held jointly by several persons, any one of them may vote at the meeting in person or by proxy in respect of such trust unit, but if more than one of them are present at the meeting in person or by proxy, and such joint owners of the proxy so present disagree as to any vote to be cast, the joint owner present or represented whose name appears first in the register of unitholders maintained by Valiant Trust Company is entitled to cast such vote. As at March 31, 2010, our directors and officers, as a group, beneficially owned, or controlled or directed, directly or indirectly, 1,564,530 trust units or approximately 1.4% of the issued and outstanding trust units (and the votes entitled to be cast at the meeting). To the knowledge of our directors and officers, as at March 31, 2010, no person or company, beneficially owned, or controlled or directed, directly or indirectly, trust units entitled to more than 10% of the votes which may be cast at the meeting. -3- QUORUM FOR MEETING At the meeting, a quorum shall consist of two or more persons either present in person or represented by proxy and representing in the aggregate not less than five percent (5%) of the outstanding trust units. If a quorum is not present at the meeting within one half hour after the time fixed for the holding of the meeting, it shall stand adjourned to such day being not less than fourteen (14) days later and to such place and time as may be determined by the chairman of the meeting. At such meeting, the unitholders present either personally or by proxy shall form a quorum. APPROVAL REQUIREMENTS All of the matters to be considered at the meeting are ordinary resolutions requiring approval by more than fifty percent of the votes cast in respect of the resolution by or on behalf of unitholders present. MATTERS TO BE ACTED UPON ATTHE MEETING Fixing the Number of Directors of Baytex The articles of Baytex provide for a minimum of three directors and a maximum of eleven directors.The by-laws of Baytex provide that the number of directors shall be fixed from time to time by the shareholders.There are currently eight directors on our board of directors (the "Board").At the meeting, it is proposed that the number of directors of Baytex to be elected to hold office until the next annual meeting or until their successors are elected or appointed be set at eight (8).Unless otherwise directed, it is the intention of management to vote proxies in favour of setting the number of directors to be elected at eight (8). Election of Directors of Baytex Unitholders are entitled to nominate for election all of the members of the Board by a vote at a meeting of unitholders held in accordance with our trust indenture.Following such meeting, Valiant Trust Company, the trustee of Baytex Energy Trust, shall cause the individuals so nominated by the unitholders to be elected as directors of Baytex. The eight (8) individuals to be nominated for election as directors of Baytex are as follows: John A. Brussa R.E.T. (Rusty) Goepel Raymond T. Chan Anthony W. Marino Edward Chwyl Gregory K. Melchin Naveen Dargan Dale O. Shwed In the event that a vacancy among such nominees occurs because of death or for any reason prior to the meeting, the proxy shall not be voted with respect to such vacancy. The following table sets forth the names, ages (at December 31, 2009) and cities of residence of the persons proposed to be nominated for election as our directors, their committee memberships, the date on which each became a director of us (or a predecessor of us), the present occupations and brief biographies of such persons, and the number of our trust units beneficially owned, or controlled or directed, directly or indirectly, by each, the number of trust unit incentive rights held and the market value of such securities.This information is based partly on our records and partly on information received by us from the nominees. -4- Trust Units Owned, Controlled or Directed Trust Unit IncentiveRights Held Total Market Value of Trust Units and Trust Unit Incentive Rights (1) Nominee for Election as Director Age Director Since March March March March March March John A. Brussa Calgary, AB 52 Member of: - Reserves Committee - Compensation Committee - Nominating and Governance Committee Mr. Brussa holds a Bachelor of Arts degree in History and Economics and a Bachelor of Laws degree. He has been a partner in the Calgary-based energy law firm of Burnet, Duckworth & Palmer LLP since 1987, specializing in the area of taxation.He is also a director of a number of energy and energy related trusts and companies.Mr.
